DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Claims 15-16, 19-25, 29 are pending. The amendment filed on 09/01/2021 has been entered. Claims 20-23 are withdrawn. Claims 15-16, 19, 24-25, 29 are under consideration.
Priority
This application claims priority under 35 U.S.C. §121 as a Divisional of U.S. Application No. 14/119,788, filed November 22, 2013, which claims priority under 35 U.S.C. § 371 as a U.S. National Stage Application of International Application No. PCT/KR2012/004082, filed May 23, 2012, which claims the benefit of Korean Application Serial No. 10-2011 -0048628, filed May 23, 2011. As such the effectively filed date for the instant application is May 23, 2011.
Information Disclosure Statement.
The information disclosure statement (IDS) submitted on 11/29/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
New/Claim Objections/Necessitated by Amendment
Claim 24 is objected to because of the following informalities:  Claim recites in line 3 “SEQ ID NO: 1” instead of the appropriate recitation “SEQ ID NO: 2” due to a typographical error.  Appropriate correction is required. 
Maintained/Claim Rejections - 35 USC §103/Modified Form Necessitated by Amendment

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(1)	 Claims 15-16, 24-25, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao (Journal of Cerebral Blood Flow & Metabolism, 26: 1176-1188, 2006, previously cited), Kaneda (WO2006011600, corresponding to US20090082263, see score alignment below), in view of Kim (Stem Cells, 26: 2217-2228, 2008, previously cited), McCormick (see score analysis below, previously cited).
This rejection is in a modified form in view of applicant’s amendment to bring claims 17-18 into base claim 15 and the amendment to claim 24 to recite “the neurogenin 1 as set forth in SEQID NO: 1 and the neurogenin 1 as set forth in SEQ ID NO: 2.
For compact prosecution and for clarity of the record the examiner interpreted claim 24 to recite “the neurogenin 1 as set forth in SEQ ID NO: 1”. Applicants are required to respond to Examiner’s interpretation. 
Zhao teaches rat mesenchymal stem cells (MSCs) transduced with HGF for treating brain ischemia using HSV1 vector carrying the full length rat hepatocyte growth factor (HGF) gene (MSC-HGF) (abstract, p 1177, 2nd column last paragraph). Rats with induced transient middle cerebral artery occlusion (MCAo) treated with intracerebrally transplanted MSC-HGF into the ischemic brain. Behavioral tests showed significant improvement of neurological deficits in the MSC-HGF-treated group compared with PBS-treated and MSCs-only-treated group (abstract). MSC-HGF therapy enhanced the therapeutic efficiency than the MSC-only cell nd column last paragraph p 1186 1st column). The therapeutic time window from superacute to at least 24 h after ischemia happened, and also could be used as a post treatment for stroke (abstract and p 1186 1st column).
While Zhao teaches introducing the full length rat HGF gene into rat MSCs does not explicitly teach the nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 1.
However, at the time of filing, Kaneda teaches the nucleic acid identical to instant SEQ ID NO: 1 encoding the human hepatocyte growth factor (HGF) protein used for treating brain ischemia that is cerebral infarction, (see score alignment below).  HGF cDNA is incorporated into an appropriate expression vector, including adenovirus vector [0119]. Human HGF can be obtained for use by cloning human HGF cDNA (Japanese Patent No. 2577091) by inserting the clone into an expression vector [0153]. External application of HGF seven days after cerebral ischemia enhances growth of axon, neoangiogenesis and inhibition of gliosis in the peri-infarcted region and gene therapy using HGF provides a new therapeutic option in the treatment of cerebral ischemia [0201].
Zhao taken with Kaneda do not explicitly teach MSC comprises the nucleic acid sequence encoding the neurogenin 1 (Ngn1) as set forth in SEQ ID NO: 2.
However, at the time of filing, Kim also teach the MSCs with Neurogenin1 (Ngn1) for treating brain ischemia in rats with induced transient middle cerebral artery occlusion (MCAo) three days after induction of MCAo, intracranially transplanted into the striatum (p 2218, last paragraph p 2219, 1st paragraph). Human MSCs transduced with the full length mouse Ngn1 cDNA (GenBank U63841) (p 2218, 1st column under material and methods section). Transplantation of Ng1-expressing MSCs in the animal stroke model improved motor function compared to parental MSCs (abstract). Kim teaches human MSCs-Ng1 populated the ischemic brain, where they expressed mature neuronal markers, including microtubule associated protein 
While Kim teaches human MSCs-mouseNg1 does not explicitly teach the nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2.
However, at the time of filing, McCormick also teaches a nucleic acid sequence identical to instant SEQ ID NO: 2, encoding the GenBank accession numbers for the protein of human neuroD1, U58681 for expressing the gene in the brain using a vector (abstract, p 5793, 1st column last paragraph). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the rat MSC-HGF intracerebrally transplanted into the rats' ischemic brains for treating superacute and acute phases of rat brain ischemia and which offer a promise for human clinical treatment in future as taught by Zhao by using the human HGF in a viral vector for treating rat ischemic brains for treating human as taught by Kaneda and by including human MSCs-Ng1 for treating the same disease namely brain ischemia as disclosed by Kim and by using the SEQ ID NO:2 as Ngn1 for expression of the gene into the brain as disclosed by McCormick for conferring neuronal phenotype because both Zhao’s intracerebrally transplanted MSC-HGF into the rats' ischemic brains after MCAo showed significant improvement of neurological deficits for treating brain ischemia and because Kaneda human SEQ ID NO: 1 encoding the human HGF protein show treating also the same disease that is brain ischemia and because Kim’s human MSCs with Ngn1 also treat brain ischemia with improved motor function in brain ischemia and because McCormick transfection of vector with the SEQ ID NO: 2 expressed in the brain.
  One would have been motivated to use MSCs encoding HGF by further incorporating nucleic acid  encoding NGN1 also known in the treatment of brain ischemia as both HGF and Ngn1 are known to  provide the expected benefit using MSC as carrier to treat human brain ischemia. Importantly one would have been motivated to combine MSC/HGF with MSC/Ngn1 Zhao and Kim.  
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Score alignment of instant SEQ ID NO: 1
RESULT 9
AEF80511
ID   AEF80511 standard; DNA; 2187 BP.
XX
AC   AEF80511;
XX
DT   18-OCT-2007  (revised)
DT   11-JUN-2007  (revised)
DT   06-APR-2006  (first entry)
XX
DE   Human HGF DNA.
XX
KW   ds; gene; therapeutic; cerebral infarction; cerebral hemorrhage;
KW   cerebrovascular trauma; Cerebroprotective; Hemostatic; Tranquilizer;
KW   Vulnerary; HGF.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..2187
FT                   /*tag=  a
FT                   /product= "HGF"
XX
CC PN   WO2006011600-A1.
XX
CC PD   02-FEB-2006.
XX
CC PF   29-JUL-2005; 2005WO-JP013949.
XX
PR   29-JUL-2004; 2004JP-00222649.
XX
CC PA   (ANGE-) ANGES MG INC.
XX
CC PI   Kaneda Y,  Morishita R,  Shimamura M;
XX
DR   WPI; 2006-125876/13.
DR   P-PSDB; AEF80512.
DR   PC:NCBI; gi60820510.

CC PT   Composition for promoting neurite or synapse formation, which is useful 
CC PT   for preventing cerebral function from worsening such as cerebral 
CC PT   infarction, cerebral hemorrhage or improving cerebral function, has cell 
CC PT   growth factor.
XX
CC PS   Disclosure; SEQ ID NO 1; 68pp; Japanese.
XX
CC   This invention describes a novel composition capable of preventing 
CC   cerebral function from worsening or improving cerebral function. The 
CC   composition comprises cell growth factor, as an active ingredient. The 
CC   invention also describes; a) a method of preventing deterioration of 
CC   cerebral function or improving cerebral function, involving administering
CC   cell growth factor to the patient; b) use of cell growth factor for 
CC   manufacturing a medicament for preventing deterioration of cerebral 
CC   function or for improving cerebral function; and c) a composition for 
CC   propagating neurite, and promoting synapse formation, comprising a cell 
CC   growth factor. The composition is useful for treating cerebral 
CC   infarction, cerebral blood flow failure, cerebral hemorrhage, 
CC   cerebrovascular trauma, or failure of cerebral function. This sequence 
CC   encodes the human HGF protein used in the medicament of the invention. 
CC   NOTE: The sequence data for this patent did not form part of the printed 
CC   specification, but was obtained in electronic format directly from WIPO 
CC   at ftp.wipo.int/pub/published_pct_sequences.
CC   
CC   Revised record issued on 18-OCT-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2187 BP; 674 A; 455 C; 501 G; 557 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 2187;  DB 19;  Length 2187;
  Best Local Similarity   100.0%;  
  Matches 2187;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60

Qy         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120

Qy        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180

Qy        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240

Qy        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300

Qy        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360

Qy        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420

Qy        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480

Qy        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540

Qy        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600

Db        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600

Qy        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660

Qy        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720

Qy        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780

Qy        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840

Qy        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900

Qy        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960

Qy        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020

Qy       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080

Qy       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140

Qy       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200

Qy       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260

Qy       1261 GACTTACATCGTCATATCTTCTGGGAACCAGATGCAAGTAAGCTGAATGAGAATTACTGC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GACTTACATCGTCATATCTTCTGGGAACCAGATGCAAGTAAGCTGAATGAGAATTACTGC 1320

Qy       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380

Qy       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440

Qy       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500

Qy       1501 ACACGAACAAACATAGGATGGATGGTTAGTTTGAGATACAGAAATAAACATATCTGCGGA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 ACACGAACAAACATAGGATGGATGGTTAGTTTGAGATACAGAAATAAACATATCTGCGGA 1560

Qy       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 TTGAAAGATTATGAAGCTTGGCTTGGAATTCATGATGTCCACGGAAGAGGAGATGAGAAA 1680

Qy       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740

Qy       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800

Qy       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860

Qy       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920

Qy       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980

Qy       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040

Qy       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100

Qy       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160

Qy       2161 TTAACATATAAGGTACCACAGTCATAG 2187
              |||||||||||||||||||||||||||
Db       2161 TTAACATATAAGGTACCACAGTCATAG 2187

Score alignment of instant SEQ ID NO: 2;
RESULT 1
HSU63842
LOCUS       HSU63842                1268 bp    DNA     linear   PRI 04-DEC-1996
DEFINITION  Human neurogenic basic-helix-loop-helix protein (neuroD3) gene,
            complete cds.
ACCESSION   U63842
VERSION     U63842.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 1268)
  AUTHORS   McCormick,M.B., Tamimi,R.M., Snider,L., Asakura,A., Bergstrom,D.
            and Tapscott,S.J.
  TITLE     NeuroD2 and neuroD3: distinct expression patterns and
            transcriptional activation potentials within the neuroD gene family
  JOURNAL   Mol. Cell. Biol. 16 (10), 5792-5800 (1996)
   PUBMED   8816493
REFERENCE   2  (bases 1 to 1268)
  AUTHORS   Tapscott,S.J., Tamimi,R., Bergstrom,D. and McCormick,M.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-1996) Clinical Research, Fred Hutchinson Cancer
            Research Center, 1124 Columbia Street, Seattle, WA 98104, USA

     source          1..1268
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="5"
                     /map="5q22-35"
     gene            55..768
                     /gene="neuroD3"
     CDS             55..768
                     /gene="neuroD3"
                     /note="bHLH protein related to neuroD; neurogenic
                     basic-helix-loop-helix protein"
                     /codon_start=1
                     /protein_id="AAB37575.1"
                     /translation="MPARLETCISDLDCASSSGSDLSGFLTDEEDCARLQQAASASGP
                     PAPARRSAPNISRASEVPGAQDDEQERRRRRGRTRVRSEALLHSLRRSRRVKANDRER
                     NRMHNLNAALDALRSVLPSFPDDTKLTKIETLRFAYNYIWALAETLRLADQGLPGGGA
                     RERLLPPQCVPCLPGPPSPASDAESWGSGAAAASPLSDPSSPAASEDFTYRPGDPVFS
                     FPSLPKDLLHTTPCFIPYH"

  Query Match             100.0%;  Score 716;  DB 322;  Length 1268;
  Best Local Similarity   100.0%;  
  Matches  716;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 114

Qy         61 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 174

Qy        121 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 234

Qy        181 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        235 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 294

Qy        241 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        295 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 354

Qy        301 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        355 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 414

Qy        361 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        415 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 474

Qy        421 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        475 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 534

Qy        481 CGGGAGCGCCTCCTGCCGCCGCAGTGCGTCCCCTGCCTGCCCGGTCCCCCAAGCCCCGCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        535 CGGGAGCGCCTCCTGCCGCCGCAGTGCGTCCCCTGCCTGCCCGGTCCCCCAAGCCCCGCC 594

Qy        541 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        595 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 654

Qy        601 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        655 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 714

Qy        661 AGCCTGCCCAAAGACTTGCTCCACACAACGCCCTGTTTCATTCCTTACCACTAGGC 716
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Response to arguments
A.	Applicants points to Example 6-2 of the present invention, in which it was confirmed that there was a therapeutic effect, and the area of cerebral infarction was reduced when the mesenchymal stem cells transduced with HGF gene and human Ngn1 gene were transplanted into a stroke animal model, and it was confirmed that there was no therapeutic effect when PBS, the MSCs transduced with HGF gene, and the MSCs transduced with human Ngn1 were transplanted. In addition, in Example 8, the therapeutic efficacy of the MSCs transduced with Ngn1 in a stroke animal model was confirmed by cell transplantation time. As a result, it was found that the improved exercise capacity was shown at 3 days and 2 weeks after brain injury, but no effect at 4 weeks. On the other hand, it was confirmed that there was high therapeutic efficacy even after 4 weeks when the MSCs transduced with Ngn1 gene and HGF gene were transplanted. That is, through the above experimental results, the MSCs introduced with Ngn1 gene and HGF gene together have superior, synergetic therapeutic effects on neurological disease compared to the MSCs introduced with each gene alone. In addition to the foregoing, Applicant further notes that the claimed Ngn1-HGF-MSC is specifically effective for 'chronic' stroke. Applicant respectfully submits that the cited art not does not teach, disclose, or otherwise suggest that Ngn1-MSC or HGF-MSC are effective for chronic stroke, nor could one of ordinary skill in the art at the time of filing the present application have predicted or inferred, based on the cited art, that Ngn1-HGF-MSC would be effective for treating effective for chronic stroke. For example, while Kim indicates that Ngn1 expressing MSC survived through the full 8-week experimental period, it could not have been inferred at the time of filing the present application that the therapeutic effect of the Ngn1 expressing MSC would be effective in chronic stroke animals. It is well known in the art that acute stroke and chronic stroke have 
In response, the combination of Zhao using MSCs comprising nucleic acid encoding HGH for treating brain ischemia, while Kim teaches MSCs comprising nucleic acid encoding Ngn1 for treating brain ischemia, therefor it would have been obvious for an ordinary artisan to combine the delivery of nucleic acid encoding HGF and nucleic acid encoding Ngn1 using MSC as a carrier particularly since each of which is taught in the art to be useful for the same purpose namely to treat brain ischemia.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to produce a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. In the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, it would have only required routine experimentation to modify the factors taught in prior art to include factors as disclosed by cited art of record.

MPEP 716.02(a) indicates that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent”.  Moreover, MPEP 716.02(b) states that evidence relied upon to establish unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  It is noted that there is no statistical analysis of the results of Example 6-2 of the present invention, nor in example 8, nor in the specification that Ngn1-MSC or HGF-MSC are effective for chronic stroke.
Thus it is not clear that the combination of SEQ ID NO: 1 and SEQ ID NO: 2 and chronic disease does in fact provide a synergistic result, nor that the results relied on are of statistical significance.  In summary, Applicant has not met the burden of establishing that the results of Example 6-2 and 8 are unexpected and thereby provide evidence of non-obviousness because it is not clear that the results are unexpected (e.g. synergistic), or that they are of statistical significance.  Thus it is not clear that the combination of neurogenin 1 gens and HGF gene-introduced MSCs does in fact provide a synergistic result. In summary, Applicant has not met 
B.	Applicants argue even assuming arguendo that a person skilled in the art could have reasonably predict is that the present Ngn1-HGF-MSC, based on the combination of D1 and D2, may have a therapeutic effective for acute stroke, it could not have been predicted that it would (also) be effective for chronic stroke. Moreover, as demonstrated in the present disclosure, Ngn1- MSC alone was effective in acute stroke but not in chronic stroke. In light of the foregoing, Applicant respectfully submits that the existence of separate prior art references describing (1) MSCs transduced with Ngn1 gene (as in Kim) and (2) MSCs transduced with HGF gene (as in Zhao), does not render present claim 1 obvious where the claimed invention produces the surprising and unexpected results set out in the present disclosure. Applicant’s arguments have been fully considered but are not persuasive.
In response, examples 6-2 and 8 show nerogenin 1 gene and HGF gene-introduced MSCs showed high therapeutic efficacies even when transplanted at 4 weeks (chronic after stroke in albino rats four weeks after stroke induction, the behavioral tests and MRI were performed to select animals with uniform brain injury. The effectiveness based on the behavioral tests and MRI (FIGS. 6A-6B). FIG. 6A is a graph showing the results suggest that transplantation of HGF gene and hNgn1 gene-introduced MSCs in the stroke animal model shows excellent therapeutic efficacies on motor and sensory loss caused by brain injury in 
Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Instant effectiveness based on the behavioral tests and MRI (FIGS. 6A-6B). FIG. 6A is a graph showing the results suggest that hNgn1 gene-expressing MSCs introduced with HGF gene shows excellent therapeutic efficacies on the brain infarction on motor and sensory loss caused by brain injury in 
 C.	Applicants argue as pertaining to animal experiments directed to therapeutic effect, animals with uniform brain injury do not mean that the brain injury of one experimental animal is homogeneous or heterogeneous for each area of the brain, but rather that it means that several experimental animals with similar degrees of brain injury between each experimental animal were selected. In addition, if a therapeutic effect is confirmed in albino rats, it is generally expected to have a therapeutic effect in humans, and such an experiment is a non- clinical experiment. Applicant’s arguments have been fully considered but are not persuasive.
In response, for the same reasons as discussed above, examples 6-2 and 8 neurogenin 1 gene and HGF gene-introduced MSCs showed high therapeutic efficacies even when transplanted at 4 weeks (chronic) after stroke in albino rats four weeks after stroke induction, the behavioral tests and MRI were performed to select animals with uniform being injury. The effectiveness based on the behavioral tests and MRI (FIGS. 6A-6B). FIG. 6A is a graph showing the results suggest that transplantation of HGF gene and hNgn1 gene-introduced MSCs in the stroke animal model shows excellent therapeutic efficacies on motor and sensory loss caused by brain injury in stroke model (see specification p 42 and figure 6A-6B) so it is not clear that they will provide superior, synergistic therapeutic effects on neurological disease in non-albino animals with non-uniform disease. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent”. Moreover, MPEP 716.02(b) states that evidence relied upon to establish unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.

19, 24, 29, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao (Journal of Cerebral Blood Flow & Metabolism, 26: 1176-1188, 2006, previously cited), Kaneda (see score alignment below, previously cited), in view of Kim (Stem Cells, 26: 2217-2228, 2008, previously cited), McCormick (see score analysis below, previously cited) as applied to claim 15-16, 24-25 above, and further in view of Toshihiko Yamashita (Research Activities of Sapporo Medical University 2001 - 2004, edited Committee for International Affairs and Medical Exchanges Sapporo Medical University, p 1-167, 2005, previously cited); Kim (WO2004/016779, previously cited).
The teachings of Zhao/Kaneda and Kim/McCormick apply here as indicated above.
Zhao/Kaneda and Kim/McCormick do not teach, wherein the nucleic acid encoding the HGF is encoded on an extrachromosomal element that is an adenoviral vector.
However, at the time of filing, Toshihiko Yamashita teaches an adenoviral vector (Adv-F/RGD) with an RGD-containing peptide in the HI loop of the fiber knob domain of adenovirus type5. Gene transduction efficiency into bone marrow mesenchymal stem cell (MCS) increased 12-fold by using this vector (p 51 1st column 3rd paragraph). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the Ngn1 gene with the HGF gene to transduce the human MSCs for transplantation into MCAo rats as disclosed by Zhao/Kaneda and Kim/McCormick to transduce the human MSCs by using an adenovirus vector for HGF as disclosed by Toshihiko Yamashita because Kim also teaches using adenovirus vector to transduce MSCs with neurogenin1 for transdifferentiating MSCs into neuronal cells for MSCs cell therapy of neurological diseases and because Kim also teaches MSC-Ngn1 cells were transduced with transgene-expressing adenovirus for neural induction with neurogenin1 increases the therapeutic effects of mesenchymal stem cells in the ischemic brain and that in addition to the intrinsic paracrine functions of MSCs, motor dysfunctions were remarkably improved by MSCs able to 
One would have been motivated to do so to receive the expected benefit of the adenovirus to increase the efficiency of transduction of MSCs and for using adenovirus vector to transduce MSCs with neurogenin 1 to induce transdifferentiating of MSCs into neuronal cells for MSCs cell therapy of neurological diseases.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the Ngn1 gene with the HGF gene and by using an adenovirus vector for HGF to transduce MSCs for MSCs cell therapy of neurological diseases by combining the teachings Zhao/Kaneda and Kim/McCormick Yamashita/Kim (W02004/016779).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants provided no arguments.
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Arty Unit 1632
/ANOOP K SINGH/             Primary Examiner, Art Unit 1632